United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2152
                                ___________

Midwestern Motor Coach Company, a       *
Missouri Corporation,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
General Electric Company, a New York *
Corporation; General Electric Capital *        [UNPUBLISHED]
Corporation, a Delaware Corporation; *
Partnership Financial Services, Inc., a *
Delaware Corporation,                   *
                                        *
             Defendants,                *
                                        *
Arkansas Bus Exchange Corporation, *
an Arkansas Corporation, doing          *
business as America’s Bus Superstore *
of Orlando, LLC, doing business as      *
America’s Bus Superstore,               *
                                        *
             Appellee.                  *
                                   ___________

                           Submitted: July 16, 2008
                              Filed: August 7, 2008
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
        Midwestern Motor Coach Company (Midwestern) appeals the district court’s1
order pursuant to Federal Rule of Civil Procedure 54(b) dismissing two of its claims
for failure to state a claim under the Motor Vehicle Information and Cost Savings Act
(federal odometer act), 49 U.S.C. §§ 32701-32711, and the Missouri Merchandising
Act (Missouri odometer act), Mo. Rev. Stat. §§ 407.511-.556. We affirm. See Casino
Res. Corp. v. Harrah’s Entm’t, Inc., 243 F.3d 435, 437 (8th Cir. 2001) (de novo
review).

       As relevant, Midwestern sought to hold liable Arkansas Bus Exchange
Corporation, d/b/a America’s Bus Superstore of Orlando LLC, d/b/a America’s Bus
Superstore (Superstore) for providing a false odometer statement in connection with
Midwestern’s purchase of a bus from Superstore. We conclude that a plain reading
of the federal statute precludes liability on these facts: because it is undisputed that
the vehicle at issue here--one weighing over 16,000 pounds--was exempt from the
federal odometer act’s mileage-reporting requirements, it was likewise exempt from
the statute’s prohibition against giving false statements when making a required
disclosure. See 49 U.S.C. § 32705(a)(1)-(5) (mileage-reporting requirements;
prohibition against giving false statement in making “the disclosure required by”
regulations promulgated by Secretary of Transportation; authority of Secretary to
exempt categories of vehicles); Ernst & Ernst v. Hochfelder, 425 U.S. 185, 200-01
(1976) (in cases of statutory interpretation, language of statute controls if it is
sufficiently clear in context); 49 C.F.R. § 580.17(a) (vehicles exempted). Thus, the
district court was correct in concluding that Midwestern was not entitled to relief
under the federal odometer act.

      Similarly, we agree with the district court that Midwestern has no claim under
the Missouri odometer act. That act unambiguously states that the mileage-reporting
requirements “do not apply” to the category of vehicle at issue here. See Mo. Rev.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-
Stat. §§ 407.536 (disclosure requirements), 407.546 (civil damages), 407.556.2
(exemptions).

        We also reject Midwestern’s argument that Superstore waived the exemption
in the federal odometer act. Even if this court were to recognize a waiver, a waiver
requires the voluntary relinquishment of a known right, and here there was no
evidence that Superstore knew of the exemption and knowingly waived the right to
not disclose the mileage. See Farley v. Benefit Trust Life Ins. Co., 979 F.2d 653, 659
(8th Cir. 1992) (definition of waiver; without evidence of any intention to surrender
right, there was no error in district court’s rejection of waiver argument). Finally, we
find unpersuasive Midwestern’s argument that a seller should not be allowed to
provide false information and then escape liability for its fraud by relying on the
exemptions: fraudulent sellers cannot escape liability because a buyer may still bring
suit under common law fraud statutes, which Midwestern did.

      Accordingly, we affirm.
                     ______________________________




                                          -3-